 'In the 'Matter.of'SouTHERwBLEACI ERT.PRINTWom s,INC.,.EMPLOYERand'MA'CHINE PRINTERS BENEFICIALAssocIATIONOF-THE.UNITED STATES,PETITIONERCase No. 70-RC-189.-Decided September 14,1948DECISION.ANDORDERPursuant to a Stipulation for' Certification Upon Consent Electionexecutedby the Employer and the Petitioner on May `21, 1948, an elec--tion by secretballot was conducted on May 24,1948, under the directionand supervision of the Regional Director for the Tenth Region.At the close of the election, the parties were furnished a Tally ofBallots which indicates that there were 42 eligible voters and that 42votes were cast, of which 21 were for the Petitioner, 20 against thePetitioner, and 1 void.On May 27,1948, the Employer filed Objections to Conduct Affectingthe Results of the Election, declaring that the Board agent's ruling asto the void ballot was erroneous and that this ballot should be counted'as a vote against the Petitioner.Thereafter, the Petitioner filed "a,reply-to-the Employer's Objections.After due investigation, the Re--gional Director issued his Report on Objections.In his Report, the Regional Director found that, by reason of a.printing error on the ballot, the voters in this election did not voteupon the stipulated ,proposition as to whether or not they ,desired to berepresented by the Petitioner, but voted rather upon the propositioncustomarily placed before voters ina Boardelection to authorize 'alabor organization to enter into an agreement' with the Employerrequiring, membership in such . labor organization as -a condition ofemployment.Thereafter, the Regional Director recommended 'thatthe election be declared a nullity, that another election be directed bythe Board, and that no ruling be made as to the void ballot as such adetermination could not affect the outcome of the election.There-after, the Employer filed, Exceptions to Report on Objections and thePetitioner filed Statement in Reply to Employer'sExceptions.79 N. L.R. B., No. 85.624 SOUTHERN BLEACHERY AND PRINTWORKS,INC.625The Employer and the Petitioneragreethat theelectionconductedon May 24, 1948, was null and void.However, the Employer takesthe position that the terms of the Stipulation for Certification UponConsent Election have been fulfilled and that these terms do not nowpert iit,,without forrnahhearing,,the.directionof a new,election.We,"findsno merit in,the Employer's, position.'Formal, hearing has, beenspecifically waived by the parties,as wellas findings of fact and con-clusionsof'l'awby, theiBoard(prior-to,the.Bolding-of.arlxelection.2 -A41material facts established at such formal hearing which provide thebases, asprescribed by Section 9'of'the Act, for the Board to proceedto an election,have been stipulated' by the parties, with the approvalof the Board.Moreover, we hayerin, the. past provided for the holdingof a new electionafteran originalelection held pursuant to such astipulation,was' set asidebythe -Boards"Accordingly; ^ we, shall; adopt the, Regionals Director's- recommendk'-'tions, 4 'and( order. thab.the^ election. held, on May 24, 1948; be^ set- asideaslnullL andand;conditions of theStipulation fbr Certification,Upon'Consent Elec-,tion;.except' as'to. such, electibn^ details hereinafter, pr-ovid`ediORDERIT ISHEREBY ORDEREDthat, the election, held on May, 24, 1948,, among;the employees of, Southern, Bleachery and, Print' Works, Inc., Taylors, ,South,Carolina;,be,,and, it, hereby, is, set aside; and;IT IS FURTHER ORDEREDthat an election,by, secret ballot be-conductedias early, as possible, but not later than, 30 days from .the date of, thisOrder, under the direction and- supervision, of the RegionaltDirectorffor the—Tenth- Region,, among, the, employees, in the appropriate unitwho, were employed during ,the pay-roll period,immediately, preceding;the.date,of this Order, and under the terms and conditions,provided,in,Stipulation, for Certification Upon, Consent Election. signed, by,,the3Pursuantof- Section-3 (b) of the National LaborRelationsAct; theBoard hasdelegated its powersin connectionwith this case to a three-man panel'consistingof the-undersignedBoard Members [Chairman.Herzog-and MembersReynolds'and Murdock].2 Section,9 (c).(4) of, the. Act, provides 'for the, waiver-of hearingsby stipulation for thepurpose,of'consent,election.3 See, e. g.,MatterofWestinghouse ElectricCorporation,L. R. B. 315 ;Matter,of,Lew,is;Shepard'Co.and Acme,Engzneer,ngCompany,74 N. L. R. B. 534.44n,,view,ofiour- findingoherein;,we-deem itunnecessaryto rule-upon the issue of'thevoid ballot.,.